        Case 2:20-cv-01050-MV-CG Document 54 Filed 07/29/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

                Plaintiffs,

v.                                                       No. CV 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

                Defendants.

                 ORDER GRANTING MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Pretrial

Deadlines (the “Motion”), (Doc. 53), filed July 28, 2021. In the Motion, the parties

explain that Defendant WPX Energy Permian, LLC obtained new counsel on June 14,

2021, and deponent B&B Welding obtained new counsel on July 27, 2021 during a

deposition recess. (Doc. 53 at 1-2). The parties also explain that Plaintiff’s expert Dr.

Wakeham is not available until late August, 2021, to conclude her deposition. Id. at 2.

As a result, the parties request to modify the dates and deadlines set forth in the Court’s

prior Order Granting Motion to Extend Deadlines, (Doc. 40). The Court, having reviewed

the Motion and noting it was filed jointly, finds the Motion is well-taken and shall be

GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Order Granting Motion to Extend

Deadlines, (Doc. 40), shall be modified as follows:

     1. The deadline for completion of discovery shall be extended to September 30,

        2021;

     2. The deadline for discovery motions shall be extended to October 22, 2021;

     3. The deadline for other pretrial motions shall be extended to November 1, 2021.
   Case 2:20-cv-01050-MV-CG Document 54 Filed 07/29/21 Page 2 of 2




4. The deadline for the plaintiffs’ pretrial order shall be extended to December 17,

   2021;

5. The deadline for the defendants’ pretrial order shall be extended to January 3,

   2022.

   All other deadlines remain in effect unless amended by further order of the Court.

   IT IS SO ORDERED.




                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                        2
